DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mui et al. (US 20120133202 A1) in view of Balogh et al. (US 20200047737 A1).

Regarding Claim 1, Mui teaches a device for wheel slip control on a motor vehicle having at least one front axle and at least one rear axle (Mui, [0024] “control braking of…based…on a wheel slip of the vehicle “; [0013] “the vehicle comprises an automobile, such as a sedan, a sport utility vehicle, a van, or a truck”; Fig 1 Front Axle-140, Rear Axle-142), wherein the front axle is assigned at least one front actuator influencing at least one linear front wheel speed (Mui, Fig 1 shows front axle -140 connected to front actuator (brake unit-109); [0017] “The wheel speed sensors…are coupled to one or more of the wheels…and measure one or more speeds thereof. These measurements and/or information thereto are provided to the controller…for processing and for control of…braking”; [0050] "linear function”), and the rear axle is assigned at least one rear actuator for influencing at least one linear rear wheel speed (Mui, Fig 1 shows rear axle -142 connected to rear actuator (brake unit.-109); [0017] “The wheel speed sensors…are coupled to one or more of the wheels…and measure one or more speeds thereof. These measurements and/or information thereto are provided to the controller…for processing and for control of…braking”; [0050] "linear function”), and wherein the device comprises: at least one interface (Mui, [0027] “The interface…allows communication to the computer system…It can include one or more network interfaces to communicate with other systems or components”), which is designed to receive the following parameters: at least one first parameter indicating the at least one linear front wheel speed (Mui, [0036] “The front wheel speed values are…measured by wheel speed sensors…and provided to the processor…for processing”;[0050] “linear function”); at least one second parameter indicating the at least one linear rear wheel speed (Mui, [0037] “The rear wheel speed values are…measured by wheel speed sensors…and provided to the processor…for processing”;[0050] “linear function”); and at least one third parameter indicating a vehicle speed (Mui, [0038] “one or more vehicle speed values may be obtained by one or more other modules…such as a global positioning system (GPS) device”), wherein the at least one third parameter (Mui, [0037] “vehicle speed values”) is different from the at least one first parameter (Mui, [0036] “The front wheel speed values”) and the at least one second parameter (Mui, [0037] “The rear wheel speed values”); and a processor unit (Mui, Fig 1 Processor-Box 120), which is communicatively coupled to the at least one interface (Mui, Fig 1 shows Processor-Box 120 communicatively coupled to the at least one interface (Box 124) via Bus (128), [0026] “The bus…serves to transmit programs, data, status and other information or signals between the various components of the computer system”) and is designed: to determine at least one front wheel slip and at least one rear wheel slip on the basis of the at least one first parameter, the at least one second parameter and the at least one third parameter (Mui, [0040] “The front wheel slip values are…calculated using the front wheel speed values…and the vehicle speed values”; [0041] “The rear wheel slip values are…calculated using the rear wheel speed values…and the vehicle speed values”); and to generate control signals for the at least one front actuator and/or the at least one rear actuator as a function of the at least one front wheel slip and the at least one rear wheel slip (Mui, [0024] “The computer system…receives the signals or information from the various sensors...and further processes these signals or information in order to control braking of the vehicle…along the first axle…and the second axle…respectively, via braking commands sent to the brake units…by the computer system…based at least in part on a wheel slip of the vehicle”).
Mui does not teach in accordance with a target slip which is different from zero.  However Balogh teaches this limitation (Balogh, [0011] “The threshold can thus relate either to a positive or to a negative slip value…it is also possible that at least two thresholds define a slip range within which a slip of the driven wheels can be kept, wherein the zero value of the slip may not be included in the range to ensure an efficient acceleration. The braking control module may thus be configured to keep the wheel slip within a predefined slip range”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mui to include in accordance with a target slip which is different from zero as taught by Balogh in order to ensure “that the momentum exerted by the vehicle engine on the driven wheels…is used with a maximum efficiency to accelerate the vehicle” (Balogh [0039]).
Regarding Claim 2, Mui teaches the device as claimed in claim 1, wherein the at least one first parameter (Mui, [0036] “The front wheel speed values…measured by wheel speed sensors…and provided to the processor…for processing”) and the at least one second parameter (Mui, [0037] “The rear wheel speed values… measured by wheel speed sensors…and provided to the processor…for processing”) are based on a first measured variable relating to the respective wheel (Examiner interprets first parameter as “front wheel speed values”, second parameter as “rear wheel speed values “ and “wheel speed values…measured by wheel speed sensors” as first measured variable), and the at least one third parameter is based on a second measured variable different from the first measured variable (Mui, [0014] “a global positioning system (GPS) device and/or one or more other modules that provide measurements or information to the controller”; [0038] “one or more vehicle speed values may be obtained by one or more other modules…such as a global positioning system (GPS) device” Examiner interprets “vehicle speed values” as third parameter and GPS measurements as “second measured variable”).
Regarding Claim 3, Mui teaches the device as claimed in claim 1, wherein the at least one interface can be coupled or is coupled to a satellite-based position determination system (Mui, [0014] (“the braking system…may include and/or be coupled to…a global positioning system (GPS) device…that provide measurements or information to the controller”), which is designed to generate the at least one third parameter or a variable on which the at least one third parameter is based (Mui, [0038] “one or more vehicle speed values may be obtained by…a global positioning system (GPS) device”; Examiner interprets “vehicle speed values” as third parameter).  
Regarding Claim 4, Mui teaches the device as claimed in claim 1. Mui does not teach wherein the at least one interface can be coupled or is coupled to a radar- based system, which is designed to generate the at least one third parameter or a variable on which the at least one third parameter is based.  However Balogh teaches these limitations.
Balogh teaches wherein the at least one interface can be coupled or is coupled to a radar- based system (Balogh, [0029] “corresponding connections…are provided, which may include a wiring (e.g. a vehicle communication bus)”; [0032] “dynamic sensor may…include a radar…a Lidar…the connections…may be used to communicate the respective sensor data from the vehicle dynamic sensor to a control unit or directly to the data interface module…as input information”), which is designed to generate the at least one third parameter or a variable on which the at least one third parameter is based (Balogh, [0021] “the vehicle includes at least one dynamic sensor…configured to determine…vehicle speed”; [0032] “dynamic sensor may…include a radar…a Lidar”; Examiner interprets “vehicle speed” as third parameter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mui to include the at least one interface can be coupled or is coupled to a radar- based system, which is designed to generate the at least one third parameter or a variable on which the at least one third parameter is based as taught by Balogh so that “the braking control module may thus be configured to modify the threshold value for the wheel slip” (Balogh, [0016]).
Regarding Claim 5, Mui teaches the device as claimed in claim 1.  Mui does not teach wherein the at least one interface can be coupled or is coupled to a camera- based system, which is designed to generate the at least one third parameter or a variable on which the at least one third parameter is based. However Balogh teaches these limitations.
Balogh teaches wherein the at least one interface can be coupled or is coupled to a camera- based system (Balogh, [0029] “corresponding connections…are provided, which may include a wiring (e.g. a vehicle communication bus)”; [0032] “dynamic sensor may…include…a camera…the connections…may be used to communicate the respective sensor data from the vehicle dynamic sensor to a control unit or directly to the data interface module…as input information”), which is designed to generate the at (Balogh, [0021] “the vehicle includes at least one dynamic sensor…configured to determine…vehicle speed”; [0032] “dynamic sensor may…include…camera”; Examiner interprets “vehicle speed” as third parameter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mui to include the at least one interface can be coupled or is coupled to a camera- based system, which is designed to generate the at least one third parameter or a variable on which the at least one third parameter is based as taught by Balogh so that “the braking control module may thus be configured to modify the threshold value for the wheel slip”. (Balogh, [0016]).
Regarding Claim 7, Mui teaches the device as claimed in claim 1, wherein the processor unit is designed to determine a fourth parameter indicating the corresponding slip for a particular wheel by comparing the corresponding linear wheel speed with the vehicle speed (Mui, [0040] “The front wheel slip values are…calculated using the front wheel speed values…and the vehicle speed values”; [0041] “The rear wheel slip values are…calculated using the rear wheel speed values…and the vehicle speed values”).
Regarding Claim 8, Mui teaches the device as claimed in claim 7, wherein the processor unit is designed to determine the fourth parameter for the particular wheel as follows: 

    PNG
    media_image1.png
    18
    209
    media_image1.png
    Greyscale

wherein  sRAD is the fourth parameter, vRAD is the linear wheel speed and VREF is the vehicle speed (Mui, [0040, “front wheel slip value may be calculated by the processor…by subtracting a maximum front wheel speed from the vehicle speed and then dividing this difference by the vehicle speed”).

Regarding Claim 9, Mui teaches the device as claimed in claim 7.  Mui does not teach wherein the control signals for the at least one actuator assigned to the particular wheel are determined to the effect that the fourth parameter is regulated toward a target slip sZIEL different from zero.  However Balogh teaches this limitation (Balogh, [0011] “The threshold can thus relate either to a positive or to a negative slip value…it is also possible that at least two thresholds define a slip range within which a slip of the driven wheels can be kept, wherein the zero value of the slip may not be included in the range to ensure an efficient acceleration. The braking control module may thus be configured to keep the wheel slip within a predefined slip range”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mui to include wherein the control signals for the at least one actuator assigned to the particular wheel are determined to the effect that the fourth parameter is regulated toward a target slip sZIEL different from zero as taught by Balogh in order to ensure “that the momentum exerted by the vehicle engine on the driven wheels...is used with a maximum efficiency to accelerate the vehicle ” (Balogh [0039]).

Regarding Claim 10, Mui teaches the device as claimed in claim 1, wherein the control signals for the at least one actuator assigned to the particular wheel are determined to the effect that the particular wheel is alternately decelerated and accelerated (Mui, [0031] “The brake units…are coupled between the controller…and the wheels…the brake units…are disposed along the first axle…and are coupled to certain wheels…on the first axle…and other of the brake units…are disposed along the second axle…and are coupled to other wheels of the second axle…The brake units…receive the braking commands from the controller…and are controlled thereby accordingly”; Examiner interprets “brake units” as reading on actuator.)

Regarding Claim 11, Mui teaches the device as claimed in claim 1, wherein the device is designed as at least one control unit (Mui, [0031] “The brake units…are coupled between the controller…and the wheels…The brake units…receive the braking commands from the controller…and are controlled thereby accordingly”). 

Regarding Claim 13, Mui teaches a method for wheel slip control on a motor vehicle having at least one front axle and at least one rear axle (Mui, [0024] “control braking of…based…on a wheel slip of the vehicle “; [0013] “the vehicle comprises an automobile, such as a sedan, a sport utility vehicle, a van, or a truck”; Fig 1 Front Axle-140, Rear Axle-142), wherein the front axle is assigned at least one front actuator for influencing at least one linear front wheel speed (Mui, Fig 1 shows front axle -140 connected to front actuator (brake unit-109); [0017] “The wheel speed sensors…are coupled to one or more of the wheels…and measure one or more speeds thereof. These measurements and/or information thereto are provided to the controller…for processing and for control of…braking”; [0050] "linear function”), and the rear axle is assigned at least one rear actuator for influencing at least one linear rear wheel speed (Mui, Fig 1 shows rear axle -142 connected to rear actuator (brake unit.-109); [0017] “The wheel speed sensors…are coupled to one or more of the wheels…and measure one or more speeds thereof. These measurements and/or information thereto are provided to the controller…for processing and for control of…braking”; [0050] "linear function”), and wherein the method comprises: receiving at least one first parameter indicating the at least one linear front wheel speed (Mui, [0036] “The front wheel speed values are…measured by wheel speed sensors…and provided to the processor…for processing”;[0050] “linear function”); receiving at least one second parameter indicating the at least one linear rear wheel speed (Mui, [0037] “The rear wheel speed values are…measured by wheel speed sensors…and provided to the processor…for processing”;[0050] “linear function”); receiving at least one third parameter indicating a vehicle speed (Mui, [0038] “one or more vehicle speed values may be obtained by one or more other modules…such as a global positioning system (GPS) device”), wherein the at least one third parameter (Mui, [0037] “vehicle speed values”) is different from the at least one first parameter (Mui, [0036] “The front wheel speed values”) and the at least one second parameter (Mui, [0037] “The rear wheel speed values”); determining at least one front wheel slip and at least one rear wheel slip on the basis of the at least one first parameter, the at least one second parameter and the at least one third parameter (Mui, [0040] “The front wheel slip values are…calculated using the front wheel speed values…and the vehicle speed values”; [0041] “The rear wheel slip values are…calculated using the rear wheel speed values…and the vehicle speed values”); and generating control signals for the at least one front actuator and/or the at least one rear actuator as a function of the at least one front wheel slip and the at least one rear wheel slip (Mui, [0024] “The computer system…receives the signals or information from the various sensors...and further processes these signals or information in order to control braking of the vehicle…along the first axle…and the second axle…respectively, via braking commands sent to the brake units…by the computer system…based at least in part on a wheel slip of the vehicle”).
Mui does not teach in accordance with a target slip which is different from zero.  However Balogh teaches this limitation (Balogh, [0011] “The threshold can thus relate either to a positive or to a negative slip value…it is also possible that at least two thresholds define a slip range within which a slip of the driven wheels can be kept, wherein the zero value of the slip may not be included in the range to ensure an efficient acceleration. The braking control module may thus be configured to keep the wheel slip within a predefined slip range”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mui to include in accordance with a target slip which is different .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mui et al. (US 20120133202 A1) in view of Balogh et al. (US 20200047737 A1) in further view of Billig et al. (US 20060180374 A1).
Regarding Claim 6, Mui teaches the device as claimed in claim 1.  Mui does not teach wherein the at least one interface is designed to receive both the at least one first parameter and the at least one second parameter in the form of angular wheel speed signals or in the form of linear wheel speeds derived from the angular wheel speed signals.  However Balogh teaches this limitation (Billig, [0019] “the control unit…also detects additional input signals, in particular the wheel speeds or wheel angular velocities w.sub.LF, w.sub.LR, w.sub.RF, w.sub.RR of all wheels 4, 5, 6, 7”; (Examiner interprets angular wheel speed signals for front wheels “w.sub.LF, w.sub.LR”  as first parameter and rear wheels “w.sub.RF, w.sub.RR” as second parameter.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mui to include the at least one interface is designed to receive both the at least one first parameter and the at least one second parameter in the form of angular wheel speed signals or in the form of linear wheel speeds derived from the angular wheel speed signals as taught by Billing in order to determine “stably operating wheels” (Billig [0027]) and to  “ensure that the least possible wheel slip can occur” (Billig [0010]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wellenkotter et al. (US 20130124056 A1) discloses determining wheel slip by comparing the corresponding linear wheel speed with the vehicle speed.  (Wellenkotter [0066] “Control may 
Rycroft et al. US 20160318509 A1) discloses an interface can be coupled to a camera- based system, a satellite-based system and a radar-based system to generate the at least one third parameter or a variable on which the at least one third parameter is based (Rycroft, [0091] In a further embodiment of the present invention (not shown) a wheel slip signal…is derived not just from a comparison of wheel speeds, but further refined using sensor data indicative of the vehicle's speed over ground. Such a speed over ground determination may be made via global positioning (GPS) data, or via a vehicle mounted radar or laser based system arranged to determine the relative movement of the vehicle…and the ground over which it is travelling. A camera system may be employed for determining speed over ground”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636. The examiner can normally be reached 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/T.P./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662